Weygandt, C. J.,
dissenting. According to the majority opinion, the judgment of the Court of Appeals is reversed on the ground that the errors in the verification do not prevent it from being a substantial compliance with the statutory requirment.
This view might be tenable if the mistakes were mere ambiguities or omissions. On the contrary, the errors are affirmative and contain statements that concededly are untrue.
It is stated that “William R. Schumacher, being duly sworn.” It is conceded that Schumacher was not sworn.
It is stated that “Schumacher * * * deposes and says.” Concededly Schumacher deposed and said nothing.
It is stated that “Schumacher * * * is the candidate named in the above declaration of candidacy.” And yet it is admitted that he is not the candidate.
Under the circumstances it would seem that the Court of Appeals clearly was correct in holding that these positive errors fall far short of any remote resemblance to a substantial compliance with the plain requirements of the statute.
Hart and Stewart, JJ., concur in the foregoing dissenting opinion.